 

Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 1 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF TEXAS wen,
HOUSTON DIVISION — Oe eens
aig , -" 2 2
torn
Stephen Manley Pro Se, § rg
Plaintiff, §
§
V. § Civil Action No.
§
Lyondell Chemical Company §
Matrix Resource Inc §

Defendant(s)

PLAINTIFF’S ORIGINAL COMPLAINT

1. Plaintiff, Stephen Manley, an Individual and a citizen of the United States a

resident of the State Of Texas.

Defendant, Lyondell Chemical Company is a corporation that is incorporated and or operating under
the laws of the State of Texas and has its principal place of business in the of Texas 1221 MCKINNEY SUITE
700 HOUSTON TX 7701 . Defendant may be served With process by serving its registered agent, C T

Corporation System , at 1999 Bryan St., Ste. 900 Dallas, TX 75201-3136 USA

 
 

 

Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 2 of 15

Equally Defendant, MATRIX RESOURCES INC, is a corporation that is incorporated under the
laws of the State of Georgia . Defendant has its principal place of business in the State of

Texas and/or Georiga. Defendant may be served with process by serving its registered agent,
C T Corporation System , at 1999 Bryan St., Ste. 900

Dallas, TX 75201-3136 USA

Jurisdiction

3. The court has jurisdiction over the lawsuit because the suit arises under Title VII of the Act,
codified as Subchapter VI of Chapter 21 of 42 U.S.C. § 2000c and the Civil Right Act of 1991 in

addition to 42 U.S.C. § 1981, 42 U.S. Code § 2000e-3, Invasion Of Privacy, Defamation Of Character,

Interference with an Employment contact

Discriminatory Employment Practices
On or about January through March 2019 Plaintiff was contacted for several employment opportunities
by recruiters Of Matrix Resources who were working in conjunction with LyondellBassell; who
acted in concert together both companies aided and abetted each other by engageing in discriminatory
employment practices that seemed neutral on it’s face but when performed causes a disparate impact
upon job applicants. Furthermore, Matrix Resources and LyondellBassell utilized their discriminatory
employment practices that seem neutral on its face to not hire, refer and or interview Plaintiff for

employment opportunities due to their discriminatory employment practices that disparately impacts

qualified African American job seekers .
 

 

Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 3 of 15

Equally. considering the fact that Matrix Resources and Lyondell-Bassell maintains a discriminatory
employment practice of conducting criminal background checks during the selection process which is
not limited to conducting such background checks over the telephone and /or online and afterwards the
background check is retrieved and or viewed by Matrix Resources or Lyondell-Bassell the
discriminatory decision is made not to interview, refer, and or not hire qualified job candidates based
on the race of the individual and the information contained in the criminal background report. Matrix
Resources and Lyondell-Bassell have a discriminatory selection process that excludes qualified
applicants without considering the job seekers ability to perform the job task or the correlation of
how the criminal history of a applicant will effect the job applicants ability to perform the function(s)
and duties of the job task. Matrix Resources and Lyondell-Bassell’s discriminatory employment
selection practice had a disparate impact upon plaintiff and disparately impacts qualified job seekers of
plaintiff race. Plaintiffs criminal record and the information contained therein was used as the sole
basis or as the deciding factor to not refer, hire, or interview plaintiff for any past, present, and or

future employment opportunities.

Matrix’s Discriminatory Retaliation
Additionally . Matrix Resources has refused to hire,and or refer plaintiff due to prior litigation in
violation of 42 U.S. Code § 2000e-3 Matrix Resources has continued to not refer or hire plaintiff for
employment opportunity although plaintiff is qualified. Matrix has retaliated against plaintiff by
refusing to hire and or refers plaintiff for jobs assignments or job opportunities that plaintiff is
qualified. Matrix has continued to deny plaintiff employment opportunities due to its discriminatory

employment practices because of the information obtained in Plaintiff criminal back ground reports as

well as due to retaliation for a similar prior litigation .
 

 

Case 4:19-cv-04987 Document1 Filed on 12/23/19 in TXSD Page 4 of 15

4. Venue is proper in this district under 42 U.S.C. §2000e-5(f)(3) because the
unlawful employment practice was committed in this district. Venue is proper in this district
under 42 U.S.C. §2000e-5((3) because plaintiff would have worked in this district but for
the unlawful employment practice. The employer(s) has a employment practice that disparately
impacts applicants qualified from the selection process due to their discriminatory employment policy
of using criminal backgrounds checks in a discriminatory manner to arbitrarily excluded qualified job
applicants; by using such information in an adverse manner as well as using applicant’s unrelated

convictions and criminal histories to automatically excluded the applicant form the selection process o

as the sole basis and or determining factor to not employ interview or refer the job applicant for job

assignments.

D. Exhaustion of Administrative Remedies

5. Plaintiff timely initiated the charge of discrimination against defendant(s) with the Equal
Employment Opportunity Commission (EEOC). Plaintiff also timely initiated the complaint within 90
days after receiving a notice of the right to sue from the EEOC. A copy of the notice of the right to

sue is attached as Exhibit 1. {See 42 U.S.C. §2000e-509(1); cf. F ed. Express Corp. v.

Holowecki, _ US. v, 1285'. Ct. 1147, 1158-59 (2008) (ADEA).
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 5 of 15

E. Discriminatory Employment Practies

6. Plaintiff is ‘an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely Race, Color, And Sex, and Age. {See 42 U.S.C. §2000e0).}

7. Defendant is an employer within the meaning of Title VII. {See 42 U.S.C. §2000e(b}.}

8. Defendant(s) used the following discriminatory employment practices in violation of
Title VII: Defendant(s) maintains a discriminatory employment practice that seems neutral on it’s face
but has a discriminatory and disparate impact upon African American Job Seekers and or would be job
applicants; just as in this instant matter. On or about January through March of 2019 Plaintiff was
contacted by several job recruiters of Matrix Resources and Lyondell. During the selection and or
hiring process for several positions , the Defendant(s) discriminated and retaliated against him based on

his race, gender, sex and age, in violation of Title VII of the Civil Rights Act of 1964 (as amended) 42

U.S.C. §2000e, et seq. (“Title VII’) and the ADEA

10. Defendant(s) conducted a criminal background check and or excluded plaintiff based on
information contained within plaintiff’s criminal history who is qualified for the position but was
refused and denied the opportunity and not hired and or referred for employment due to the emphasis
placed on the criminal record or credit history instead of the applicants ability to perform the job

task :The employers also violated the standards of the FCRA § 605 [15 U.S.C. §1681c] and the seven
 

Case 4:19-cv-04987 Document1 Filed on 12/23/19 in TXSD Page 6 of 15

year look back rule as well as the Texas Business Commerce Code 20.5 (4). Matrix was hiring and/or
screening job applicants for Lyondell, and after Defendant(s) conducted their background check
Plaintiff was no longer consider for the positions he was contacted about or any subsequent positions
Matrix Resources was hiring, referring, or interviewing job applicants. The retrieval of the criminal
and credit histories are employment practices of defendant(s) that are used in an discriminatory and

arbitrary manner to deny petitioner and other qualified applicants employment opportunity.

11. Defendant(s) has a pattern and a blanket policy of denying employment opportunity to qualified
individuals with criminal records which disparately impacts and adversely affects the
minority applicant pools who are protected classes under the law. Equally, the retrieved
criminal information predates the application by more than seven and/or ten years in violation of the
FCRA § 605 [15 U.S.C. §1681c] as well as the Texas Business Commerce Code Chapter 20.5 (4).
The retrieved information was used as a key determinant or substantial factor in denying plaintiff an
employment opportunity. Although these practices appear to be face neutral, they serve to

discriminate against a disproportionate number of persons of plaintiffs race, color,sex,

age, and gender.

12. Defendant(s) could have used a alternative practice that would have been just. For
instance if Defendant(s) would have adhered to the standards of FCRA or the Texas Texas Business

Commrce Code 20.5(4) and Title VI laws that seek to protect individuals belonging to such classes;
also business establishments that follow the law concerning such policies and practices in-regards to
discrimination would be alleviated or drastically minimized. Then individuals belonging to such classes

would be given a fair chance, or equal chance for gainful employment. who apply for jobs at

defendant(s) business establishments
Case 4:19-cv-04987 Document1 Filed on 12/23/19 in TXSD Page 7 of 15

13. Alternatively, defendants could move to a more individualized employment screening process and
practice that would take into account the persons age at the time of the crime, their education or lack
thereof at the time of the crime and see how it correlates to the person present state of being or how
their criminal past relates the totality of the individual. Maybe ,the Defendants also could have
considered the time that has lapses since the offenses. Equally ,Defendants could have considered how
the offenses specifically relates to the plaintiff ability to perform the job the task or consider how the
task relates to the offenses. It is my contention to give examples of how that the fore—stated measures
would have given an alternative to the defendant(s) blanket discriminatory policy employment

practices which seem neutral on it’s face but disparately impact minorities groups. {See 42 U.S.C.

§2000e—2(k).}

Interference with A Contract And Invasion Of Privacy

Additionally, Matrix and/or Lyondell discriminatory employment practices constituted a interference
with and employment contact as well as an invasion of privacy when the unauthorized criminal and or
credit history background check was performed this inhibited plaintiff from securing and employment
contract . Matrix’s intrusion of privacy was not authorized and not lawful. Matrix acquired the criminal
and or credit history background check and presented that information to Lyondell which interfered
with the forming of an employment contract or the possible forming of an employment opportunity the
violation of privacy also caused plaintiff to lose an economic opportunity and or the opportunity to be

considered for subsequent job openings. Matrix has refused to hire, interview or refer plaintiff for
 

 

Case 4:19-cv-04987 Document1 Filed on 12/23/19 in TXSD Page 8 of 15

opportunities which plaintiff is qualified for and by doing such Matrix has Interfered with contractual

opportunities of plaintiff and has violated the privacy of plaintiff.

F. Damages

14, Plaintiff Is seeking a permanent injunction as well as damages for the direct and proximate injuries

and damages of defendant’s conduct, plaintiff has suffered the following damages

a. Plaintiff seeks damages for lost of opportunity seeing that Plaintiff was denied an opportunity which

economically damage plaintiff.

b. Plaintiff suffered mental anguish and emotional distress in the form of

depression and feeling of hopelessness as well as helplessness.

c. Plaintiff also seeks damages for the loss of an economic opportunity. Due to the unauthorized

violation and intrusion on the privacy of plaintiff by Defendant(s)

d. Plaintiffs civil rights to be free from discrimination has been abridged due to Defendants
discriminatory employment practices.

e. Plaintiff also suffered non—pecuniary losses
 

Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 9 of 15

G.Attorney Fees

15. Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42 U.S.C.

§2000e-5(k) and 42 U.S.C. § 1981; in addition to the Civil Right Act Of 1991 and other applicable

statue.

H. Prayer

16. For these reasons, plaintiff asks for judgment against defendant for the following:

17. Plaintiff seek relief in the form of affirmative action, backpay and or front pay.
See 42 U.S.C, §2000e-5(g). Plaintiff also seeks 300,000 dollars in
compensatory damages and punitive damages and non-pecuniary losses of a
10,000,000 due to defendant’s wanton and _ willful disregard for the rights of
plaintiff.

a. Plaintiff further prays for reasonable attorney fees and expert witness fees .

b. Costs of suit.

c. All other relief the court deems appropriate.

 

Stephen Manley

6402 HeatherBrook

Houston ,Texas 77085
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 10 of 15

CERTIFICATE OF SERVICE

I certify that service of the enclosed documents PLAINTIFF’S ORGINAL
COMPLAINT was again sent by certified U.S. Mail, and or e-mail, fax, hand

return receipt requested, and/or sent electronically and a true and accurate copy

of the complaint has been served upon the necessary.

 

STEPHEN MANLEY, PRO SE
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 11 of 15

EEOC Form 161-B (14/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Stephen Manley

From: Houston District Office
6402 Heatherbrook Drive

Mickey Leland Building
Houston, TX 77085 1919 Smith Street, 7th Floor
Houston, TX 77002

 

On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Lucia Pan,
460-2019-02084 Investigator (713) 651-4956

 

(See also the additional information enclosed with this form}
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has

been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed In a federal or state court WITHIN 90 DAYS

of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

[x] More than 180 days have passed since the filing of this charge.

[—] Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

BC] the EEOC is terminating its processing of this charge.
[| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until

90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed In federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible,

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Linecn Jom fo-3 OP

 

Enclosures(s) I~ Rayford O. Irvin, (Date Mailed)
District Director
cc: Lowell Keig, Executive Director
See iegal TWCICivil Rights Division
Lyondell Chemical Company ae reene were Room 144T
1221 McKinney #300 >

Houston, TX 77010
 

Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 12 of 15

Enclosures(s}

oe: Sohn T. Hays

Eversheds Sutherland (US) LLP
1001 Fannin St.

Suite 3700

Houston, TX 77002
. ae ae
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 13 of 15

Enclosure with EEOC
Form 164-8 (11/18}

INFORMATION RELATED TO FILING SuIT
UNDER THE Laws ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

__ Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS the Genetic Information Nondiscrimination Act {GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
$0 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
‘manner, it is prudent that your suit be filed within 90 days of the date this Notice was maifed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.} Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. !f so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but In
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from

the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make Jegal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may cantact the EEOC representative shown on your Notice if you need help in finding a tawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge

file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 14 of 15

EEOC Form 161-8 (1/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Stephen Manley

From: Houston District Office
6402 Heatherbrook Drive Mickey Leland Building
Houston, TX 77085 1919 Smith Street, 7th Floor
Houston, TX 77002

 

On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
. Lucia Pan,
460-2019-01748 investigator (713) 651-4956

 

. (See also the additional information enclosed with this farm.}
NotTIce To THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued al your request. Your lawsuit under Title Vil, the ADA or GINA must be filed In a federal or state court WITHIN 90 DAYS

of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

[x] More than 180 days have passed since the filing of this charge.

[| Less than 180 days have passed since the filing of this charge, but { have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x] The EEOC is terminating its processing of this charge.
[| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed untit

90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[X] The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equai Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA sults must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behaif of the Commission

fawn fa~ L073 ~SF

 

Enclosures(s)

7** Rayford O. Irvin, (Date Mailed)
District Director
ce: Lowell Keig, Executive Director
alee peers TWCiCivil Rights Division
MATRIX Resources, Inc. 101 East 15th Street, Room 144T
4000 Abernathy Road, Sulte 500 Austin, Texas 78778

Atlanta, GA 30328
Case 4:19-cv-04987 Document 1 Filed on 12/23/19 in TXSD Page 15 of 15

Enciosure with EEOC
Form 161-8 (41/16)

INFORMATION RELATED TO FILING Suit
UNDER THE LAWs ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
{f you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

_. Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a recard of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be filed within 90 days of the date this Notice was maiied to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remave your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from

the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 — in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the farm and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE - All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number {as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at feast 6 months after our last action on the case. Therefore, if you file suit and want to review the charge

fila, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
